Citation Nr: 1311631	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  11-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right leg sciatica, to include as due to a service-connected back disability.

3.  Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION


The Veteran served on active duty from April 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran requested a Board hearing in his October 2011 substantive appeal.  One was scheduled for him in January 2012, but the Veteran did not appear for that hearing.  As he has not provided an explanation for his absence at the hearing, and he has not requested an additional hearing, the Board finds that his hearing request is withdrawn, such that appellate adjudication may proceed.  38 C.F.R. § 20.704 (2012).

The above-captioned issues on appeal were remanded in a January 2013 Board decision.  With regard to the claim for entitlement to service connection for arthritis of the hands, the Board requested that the RO obtain an addendum to the May 2012 VA examination with supporting explanation and rationale for the opinion provided.  In June 2012, the VA examiner issued a supplemental opinion providing the requested rationale.  Accordingly, with regard to the issue of entitlement to service connection for arthritis of the hands, the Board finds that there has been substantial compliance with the January 2013 Remand, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, as discussed in the Remand section of the decision below, there has not been substantial compliance with the January 2013 Remand directives with regard to the claims for entitlement to service connection for a back disability and entitlement to service connection for right leg sciatica.  Those issues are addressed in the REMAND section of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDING OF FACT

The medical evidence of record does not relate the Veteran's arthritis of the hands to his military service, nor was it manifested to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for arthritis of the hands have not been met, nor may arthritis of the hand be presumed to be related to service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim to for entitlement to service connection for arthritis of the hands, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Letters dated in January 2010, October 2011, and April 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's VA medical treatment records have been obtained; he has not identified any private medical treatment records pertinent to his claim for entitlement to service connection for arthritis of the hands.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's service treatment records are not of record, as the RO determined in May 2010 that they were destroyed in the National Personnel Records Center's (NPRC) 1973 fire at their St. Louis, Missouri facility.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran underwent a VA examination in May 2012, and in June 2012, the VA examiner provided supporting rationale and explanation for the opinion provided in the May 2012 VA examination.  The Board finds that the May 2012 and June 2012 opinions are adequate for rating purposes and provides sufficient rationale to support the opinion provided.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that service connection is warranted for arthritis of the hands.  He alleges that he has arthritis in his hands, which he believes is a direct result of having worked as a gunner during active duty service, as well as driving and riding in various military vehicles and constantly bouncing, jarring, and whipping through adverse terrain.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If the condition in service is not shown to be chronic, service connection may be established by way of evidence demonstrating continuity of symptomatology.  Id.  

Certain diseases, including arthritis, are presumed to be related to service if they are manifested to a compensable degree within one year of service.  38 C.F.R. § 3.309 (2012).

As noted above, the Veteran's service treatment records are not available.  An October 2010 VA treatment record reflects that the Veteran complained of having trigger finger in the long finger of his right hand.  Diagnoses included degenerative joint disease, but the treatment record did not identify the joint in which there was arthritis.

In May 2012, the Veteran underwent a VA examination.  The Veteran reported a history of chronic hand pain for 20 years as well as pain and stiffness in the dorsal area.  Physical examination shows that there was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The results of range of motion studies were not provided.  However, the report reflects that the Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion for any fingers post-test.  There was no functional loss or functional impairment of any of the fingers or thumbs, and the Veteran did not have additional limitation in range of motion of any of the fingers or thumbs following repetitive-use testing.  There was no tenderness or pain to palpation for joints or soft tissue of either hand.  Handgrip strength was 5/5, bilaterally.  There was no ankylosis of the thumb or the fingers.  There were no scars or other pertinent findings noted.  X-rays of the hands were performed, which showed degenerative or traumatic arthritis in both hands.  The degenerative or traumatic arthritis was not documented in multiple joints of the same hand, including the thumb and fingers.  The X-rays also showed diffuse osteopenia of the bones.  The diagnosis was degenerative joint disease of both hands.
After reviewing the Veteran's claims file, performing a physical examination, and conducting an interview of the Veteran, the VA examiner concluded that it was less likely than not that the Veteran's arthritis of the hands was incurred in or caused by service, to include the in-service report of driving and riding in various military vehicles and constantly bouncing, jarring, and whipping through adverse terrain.  

In a June 2012 supplemental opinion, the examiner explained that the Veteran's degenerative joint disease of the hands is most likely related to the aging process with the usual joint affectation as described in the medical literature.  The examiner further noted that the Veteran's reports of driving and riding in various military vehicles and constantly bouncing, jarring, and whipping through adverse terrain is not linked to the development of degenerative joint disease as per the medical literature.

After a thorough review of the evidence of record, the Board concludes that service connection for arthritis of the hands is not warranted.  There is a current diagnosis of degenerative joint disease of the hands.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, the Veteran does not contend that he had symptoms of a bilateral hand disorder during service.  He alleges that his hand disorder was caused by driving and riding in various military vehicles and constantly bouncing, jarring, and whipping through adverse terrain, or as a result of having served as a gunner.  In that regard, the Board accepts the Veteran's lay statements of his activities during service as competent and credible evidence.  

Nevertheless, the only medical evidence in the claims file addressing the etiology of the Veteran's current diagnosed arthritis of the hands is the May 2012 VA examination and June 2012 addendum, which found that the evidence did not show that the Veteran's current arthritis of the hands is related to his active duty service.  The VA examiner provided sufficient supporting explanation and rationale for the conclusion reached, and based the opinion on a thorough review of the evidence in the claims file.  Although the VA examiner did not specifically address the Veteran's contention that his arthritis of the hands was the result of having served as a gunner during service, there is no evidence in the claims file to suggest such a correlation, and the VA examiner concluded that the Veteran's arthritis of the hands was most likely the result of aging with the usual joint affectation as described in the medical literature.  Thus, the Board finds the VA opinion to be highly probative and entitled to significant weight.

The Board acknowledges the Veteran's lay statement that he has had chronic hand pain for the 20 years prior to his May 2012 VA examination.  However, 20 years prior to the May 2012 VA examination would indicate that the Veteran's chronic hand pain began in approximately 1992, over 47 years after his discharge from service.  Thus, although degenerative joint disease of the hands is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology since the condition was noted during service, the Veteran does not report any symptoms during service or for over 47 years after service discharge.  Thus, the evidence does not show continuity of symptomatology sufficient to establish service connection.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, service connection for arthritis of the hands is not warranted based on 38 C.F.R. § 3.303(b).  

As stated above, the Veteran reported a 20 year history of hand pain in 2012, therefore, he has not asserted that his bilateral arthritis of the hands began within a year of service and there is no evidence of bilateral arthritis within a year of service.  Therefore, there is no basis for a presumption of service connection.  38 C.F.R. § 3.309 (2012).

To the extent that the Veteran contends that a relationship exists between his arthritis of the hands and his military service, he is not competent to opine as to such a nexus.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  For these reasons, the criteria for service connection have not been met.  

As the evidence does not show that the Veteran's arthritis of the hands is related to his active duty service, service connection is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for arthritis of the hands is denied.


REMAND

In January 2013, the Board remanded the Veteran's claim for entitlement to service connection for a back disability to the RO for additional development.  The Board noted that the Veteran reported that he underwent back surgery in 2006, and requested that the RO contact the Veteran request that he identify all VA and non-VA medical providers who have treated him for his back disability, including the records from his 2006 back surgery, and attempt to obtain copies of all related medical records not currently in the claims file.  

Although the RO sent the Veteran a letter in January 2013, the January 2013 letter does not comply with the Board's remand directives.  The January 2013 letter merely asked that the Veteran identify any medical treatment records that he would like the RO to obtain.  The letter did not specifically request that the Veteran identify all providers who have treated him for his back disability, to specifically include the providers who treated him for his 2006 back surgery, as requested in the Board's January 2013 remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. 268 (1998).  Additionally, the Board notes that the January 2013 letter was not sent to the Veteran's representative of record; therefore, his representative could not direct him to submit authorizations for the relevant medical treatment for his back.  Although the record reflects that the RO contacted the Veteran in February 2013 to determine whether his back surgery was performed by VA or a private physician, the RO informed the Veteran that any private treatment records needed to be submitted that day, as the RO was making a decision that day.  Thus, the Veteran was not provided with sufficient time to submit the appropriate medical releases or medical records once he was advised that the records from his 2006 surgery were relevant and should be submitted.  

Accordingly, the RO should again contact the Veteran and request that he identify all VA and non-VA medical providers who have treated him for his back disability, to specifically include the records from his 2006 back surgery.  The RO should ask the Veteran to provide the appropriate authorizations where necessary, and attempt to obtain copies of all related medical records not currently in the claims file.

As the Veteran contends that his right leg sciatica was caused by his back disability, that claim is inextricably intertwined with the claim for entitlement to service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all VA and non-VA medical providers who have treated him for his back disability, to specifically include the records from the 2006 back surgery, and provide the appropriate authorizations where necessary.  Then attempt to obtain copies of the related medical records that are not in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.

2.  Readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


